 Case 1:16-cv-00347-CCC Document 59 Filed 02/12/21 Page 1 of 1 PageID #: 390




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,            :        CIVIL ACTION NO. 1:16-CV-347
ex rel., STATE OF DELAWARE, ex rel., :
TERESA KELLY,                        :        (Judge Conner)
                                     :
                  Plaintiffs         :
                                     :
            v.                       :
                                     :
SELECT SPECIALTY HOSPITAL-           :
WILMINGTON, INC., et al.,            :
                                     :
                  Defendants         :

                                      ORDER

      AND NOW, this 12th day of February, 2021, upon consideration of relator

Teresa Kelly’s motion (Doc. 57) for voluntary dismissal with prejudice as to relator

Kelly, and the government’s notice (Doc. 58) of consent to dismissal without

prejudice to the rights of the United States, it is hereby ORDERED that:

      1.     The motion (Doc. 57) is GRANTED and the above-captioned action is
             DISMISSED with prejudice as to relator Kelly and without prejudice
             as to the United States.

      2.     The Clerk of Court is DIRECTED to close this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
